DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Craig et al (Journal of the American Chemical Society, 1961, vol. 83, pages 3047-3050).
	Craig teaches subjecting 1-bromo-1,2,2-trifluoroethane to a dehalogenation reaction so as to obtain cis-/trans-1,2-difluoroethylene, then contacting with cis-1,2- difluoroethylene at 420°C using iodine as a catalyst so as to produce trans-1,2-difluoroethylene, and then carrying out fractionation so as to separate the cis-isomer (see Abstract; Experimental). Therefore, the invention as in claims 1 and 3 is anticipated byCraig et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al (Journal of the American Chemical Society, 1961, vol. 83, pages 3047-3050) as applied to claims 1 and 3 above, and further in view of Wang et al (US 2009/0118555 A1).

	Applicants’ claimed invention is directed to a method for producing trans-1,2-difluoroethylene (HFO-1 132(E)) and/or cis-1,2- difluoroethylene (HFO-1132(Z)), comprising the step of: (1) supplying a composition comprising HFO-1132(E) and/or HFO-1132(Z) to a reactor filled with a catalyst to perform an isomerization reaction between the HFO-1132(E) and the HFO- 1132(Z). 
	Craig teaches subjecting 1-bromo-1,2,2- trifluoroethane to a dehalogenation reaction so as to obtain cis-/trans-1,2-difluoroethylene, then contacting with cis-1,2- difluoroethylene at 420°C using iodine as a catalyst so as to produce trans-1,2-difluoroethylene, and then carrying out fractionation so as to separate the cis-isomer (see Abstract; Experimental). 
Claims 4 and 5 specify recycling a separated stream to a reactor and subjecting the stream to an isomerization reaction, and claim 10 specifies a reaction temperature, but separating a target product and then recycling a raw material is common practice (see Wang paragraph 0021) in the field of chemical synthesis in cases where a raw material is contained in a fluid following a reaction, and investigating and optimizing a reaction temperature is merely a matter that persons skilled in the art routinely performs to optimize the reaction conditions.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to recycle the raw materials back to the reaction zone in order to increase the yield of the final product.
Regarding claim 6 Craig fails to teach steps (a), (b) and (d).
However, a method comprising (A) subjecting a halogenated alkane to dehalogenation so as to produce a cis-/trans-halogenated alkene, (B) separating the cis­ isomer and the trans-isomer, and (C) recirculating and returning a distillate containing the cis-isomer to the step (A) is a well-known method, as disclosed in an analogues process by Wang (see claims; paragraphs [0021]-[0030]).
Therefore, a person skilled in the art could easily have used a corresponding halogenated alkane and used the well-known method mentioned above in the method for obtaining cis-/trans-1,2-difluoroethylene in the method described in Craig et al.
Therefore, a person skilled in the art, before the effective filing date of the claimed invention could easily have achieved the invention as in claim 6 on the basis of teachings disclosed in Craig in view of Wang.
Regarding claim 7 Craig fails to teach steps (x) and (z).
However, a method comprising (1) a step for subjecting a halogenated alkane to dehalogenation so as to produce a cis-/trans-halogenated alkene, simultaneously subjecting the cis-/trans-halogenated alkene to isomerization and dehalogenation, (2) separating the obtained trans-isomer, and recycling the
  remaining mixture to the step (1) is a well-known method (see Wang: paragraph        [0021]-[0030] and example 4.
Therefore, a person skilled in the art, before the effective filing date of the claimed invention could easily have conceived of using a corresponding halogenated alkane and using the well-known method mentioned above in the method for obtaining cis-/trans-1,2-difluoroethylene in the method described by Craig et al.
Claims 8-12 specify catalysts, temperatures and presence of a diluting gas in a cis/trans isomerization step and a defluorination step, whereas Craig fails to disclose such recitations.
However, a method comprising using a fluorinated chromium oxide catalyst at a reaction temperature of 50-3500C, in order to subject a halogenated alkene to cis/trans isomerization is a well-known method and taught by Wang et al in an analogues process [0009], [0018] and examples. 
A case where a chromia-containing catalyst is used, it is possible to prevent coking of the catalyst by using HF.
Therefore, a person skilled in the art, before the effective filing date of the claimed invention could easily conceive of isomerizing from a trans-isomer to a cis­ isomer, using the well-known catalyst mentioned above as a cis/trans isomerization catalyst and carrying out the isomerization in the presence of HF (a diluting gas) in the method described in Craig et al.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-12 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-12 of copending Application No. 17/161,910 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622